Citation Nr: 1307959	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-37 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include as a result of exposure to Agent Orange (AO).  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or as a result of exposure to AO.  

3.  Entitlement to service connection for a heart condition, to include to include as secondary to service-connected diabetes mellitus and/or as a result of exposure to AO.

4.  Entitlement to service connection for hepatitis/blood disorder, to include as secondary to exposure to AO.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is also the appellant, had active service from August 1963 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Cleveland, Ohio.  Thereafter, the Houston, Texas, RO assumed jurisdiction.  

The Veteran appeared at a videoconference hearing at the Houston RO before the undersigned Veterans Law Judge in November 2012.  A transcript of the hearing is of record.  

The issue of entitlement to an increased disability evaluation for erectile dysfunction was raised by the Veteran at his November 2012 hearing but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issues of service connection for a heart condition, to include to include as secondary to service-connected diabetes mellitus/hypertension and/or as a result of exposure to AO and service connection for hepatitis/blood disorder, to include as secondary to exposure to AO, are  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  Any current gastrointestinal disorder, to include as secondary to AO exposure, is not of service origin.

2.  Resolving reasonable doubt in favor of the Veteran, his current hypertension is aggravated by his service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a gastrointestinal disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2012).

2.  Resolving reasonable doubt in favor of the Veteran, his hypertension was aggravated by his service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.310 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

As the Board is granting the full benefit sought on appeal as it relates to the claim of service connection for hypertension, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As to the issue of service connection for a gastrointestinal/stomach disorder, the Board notes that the Veteran's status has been substantiated.  The Board observes that in December 2007 and May 2008 letters, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters further told him to submit relevant evidence in his possession. 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The December 2007 and May 2008 letters provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent treatment records, service, VA, and private, have been obtained and associated with the claims folder insofar as possible.  No other relevant records have been identified. 

As it relates to the claim of service connection for a gastrointestinal disorder and the necessity for an examination, the Board notes that in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the evidence that the Veteran's claimed disability is related to his military service is based upon conclusionary generalized lay statements of the Veteran, which are unsupported.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative.  The Veteran also appeared at a videoconference hearing before the undersigned Veterans Law Judge in November 2012 in support of his claim.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In this case, hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  The claimed gastrointestinal disorder is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).    

 Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

Pursuant to Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 59 Fed. Reg. 341 -346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586 -589 (1996); Notice, 64 Fed. Reg. 59,232 -243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395 -407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258 -260 (May 7, 2009); Final Rule, 75 Fed. Reg. 53,202 -16 (Aug. 31, 2010). 

Notwithstanding the foregoing, the Veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  "Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009).  A statistical correlation between AO and a disease not on the presumptive list may not be the only basis for a positive nexus opinion; it may be part of the analysis, but the entirety of the analysis provided by the medical professional must be weighed and considered.  Polovick, 23 Vet. App. at 53-54.

Additionally, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102. 


Gastrointestinal Disorder

A review of the Veteran's service treatment records reveals that he was seen in April 1964 with complaints of vague abdominal pain with corresponding tenderness in the right and left lower quadrants.  Physical examination revealed no guarding, no rebound, no diarrhea and no constipation.  A diagnosis of rule out parasites was rendered.  No further complaints or findings of gastrointestinal problems were noted in service.  

At the time of the Veteran's July 1965 service separation examination, normal findings were reported for the abdomen and viscera and anus and rectum.  On his July 1965 service separation report of medical history, the Veteran checked the "no" boxes when asked if he had stomach, liver or intestinal trouble or frequent indigestion.  There were no notations of gastrointestinal problems noted in the physician's summary section of the report.  

There is also no evidence of treatment for stomach/gastrointestinal problems in the years immediately following service.  The Veteran was seen with complaints of gastrointestinal pain in March 1994, with a esophagogastroduodenoscopy revealing a hiatal hernia with mild esophagitis, and mild gastritis in the fundic and antral areas.  Subsequent diagnoses of hiatal hernia, gastritis, and gastroesophageal reflux disease (GERD) were rendered.  

As to the Veteran's claim that his current gastrointestinal disorders arose out of exposure to herbicides in service, as noted above, none of the above noted gastrointestinal disorders are on the presumptive disease list.  Furthermore, the Secretary of Veterans Affairs has determined that there is no positive association between AO exposure and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Hence, presumptive service connection for any current gastrointestinal disorder cannot be provided based upon the regulations governing presumptive exposure or on the basis of studies performed by the NAS on behalf of the Secretary with regard to AO exposure. 

The claimant may support with affirmative medical opinion evidence his claim for service connection for a gastrointestinal disorder as due to AO exposure.  In this regard, the Veteran has not submitted any medical opinion demonstrating that any gastrointestinal disorder arose out of exposure to AO.  In the absence of any competent evidence relating any current gastrointestinal disorder to the herbicide exposure in service, service connection would not be warranted on this basis.

As to the issue of service connection on a direct basis, the Board notes that when considering inservice incurrence, service treatment records reveal one finding of gastrointestinal problems while in service, which was treated and appeared to resolve with no recurrence.  Moreover, on his July 1965 service separation report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had stomach, liver or intestinal trouble or frequent indigestion.  Furthermore, normal findings for the abdomen and viscera and anus and rectum were reported at the time of the Veteran's July 1965 service separation examination.  There were also no complaints or findings of gastrointestinal problems until many years after service.  

The Board finds that the weight of the evidence, both lay and medical, is against the claim of service connection for gastrointestinal disorder.  The Board has considered the statements of the Veteran, noting that the Veteran is considered competent to report eye symptoms, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470. 

However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In this case, the Board finds that the Veteran's reported history of symptoms of a gastrointestinal disorder ever since active service, if that is what he is indeed claiming, while competent, is not credible.  It is not disputed that the Veteran was seen with gastrointestinal problems on one occasion during service; however, there were no complaints or notations of treatment during the remaining period of service.  Furthermore, the Veteran denied having any gastrointestinal problems on his service separation report of medical history, which was which was confirmed by normal findings on the service separation examination.  

Moreover, treatment records obtained in conjunction with the Veteran's claim do not reveal treatment for gastrointestinal problems until decades after service.  The Board may consider the multi-year gap between the Veteran's inservice gastrointestinal problems and the first objective medical findings of gastrointestinal problems following service as a factor in determining whether service connection is warranted and finds that it weighs against the Veteran's contention that gastrointestinal problems originated in service and that he had those symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

In this case, there is also no evidence that the Veteran is medically qualified to render an opinion as to the etiology of any current gastrointestinal disorder.  Consequently, his statements, without some form of objective medical corroboration, are not deemed to be of significant probative value.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  There is also no competent medical evidence of record relating any current gastrointestinal disorder to the Veteran's period of service.  

In sum, the preponderance of the evidence weighs against a finding that any current gastrointestinal disorder developed in service or is related to AO exposure.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56.


Hypertension

The Veteran's service treatment records reveal no complaints or findings of high blood pressure or hypertension in service.  At the time of his October 1965 service separation examination, the Veteran's blood pressure was noted to be 104/70. 

There are also no findings of hypertension in the years in close proximity to the Veteran's period of service.  Treatment records associated with the Veteran's claims folder reveal that he was not diagnosed with hypertension until many years after service.  At the time of his February 2008 VA examination, the Veteran reported having been diagnosed with hypertension in the late 1980's.  

The Veteran was afforded a VA examination in February 2008.  As noted above, the Veteran reported having been first diagnosed with hypertension in the late 1980's.  Following examination, the examiner rendered a diagnosis of hypertension.  The examiner also noted that the Veteran had diabetes.  He indicated that there were no findings of secondary complications from diabetes related to hypertension.  He further stated that the Veteran did not have a non-diabetic condition that was aggravated by his diabetes.  However, in a follow-up report, when asked whether the hypertension was aggravated by the service-connected diabetes mellitus and to provide medical rationale to support his opinion, the VA examiner stated it was aggravated to an unknown degree by diabetes as evidence by elevated blood pressures.  He noted that diabetes affected the blood vessels leading to coronary events.  He stated that micro vascular disease referred to changes in the medium to large-size blood vessels.  He reported that blood vessel walls thickened and became hard and non-elastic (arteriosclerosis).  They also became clogged with mounds of plaque (atherosclerosis).  He stated that this could lead to increased resistance in the vessels and hypertrophy of the heart muscle.  

As to the Veteran's claim that his hypertension arose out of exposure to herbicides in service, as noted above, hypertension is not on the presumptive disease list.  Furthermore, the Secretary of Veterans Affairs has determined that there is no positive association between AO exposure and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Hence, presumptive service connection for hypertension cannot be provided on the basis of the Veteran's exposure to AO.  However, as noted above, the Veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The claimant may support with affirmative medical opinion evidence his claim for service connection for hypertension as due to AO exposure.  The Veteran has also not submitted any medical opinion demonstrating that his hypertension arose out of his exposure to AO.  In light of the Secretary's holding and in the absence of any competent evidence relating the current hypertension to the herbicide exposure in service, service connection is not warranted on this basis. 

As to the issue of service connection on a direct or within the one year presumptive basis, the Board notes that when considering in-service incurrence, service treatment records do not demonstrate any complaints or treatment referable to high blood pressure or hypertension.

Next, post-service evidence does not reflect symptomatology associated with hypertension.  In this regard, the Board notes that the Veteran, by his own statements, and the treatment records which have been associated with the claims folder, do not demonstrate a diagnosis of hypertension until the late 1980's.  Therefore, the clinical evidence does not reflect continuity of symptomatology.  The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms. 

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, if that is what he is claiming, while competent, is nonetheless not credible.  The Board again notes that there were no findings of high blood pressure or hypertension in service.  The Board also emphasizes the multi-year gap between discharge from active duty service and initial findings of hypertension and/or the initially reported history of hypertension in the late 1980's.  Also of note is the fact that the Veteran did not raise a claim of service connection for hypertension until 2007, over 41 years following service.  If he had been experiencing continuous symptoms, it is reasonable to expect that he would have filed a claim much sooner. 

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, none of the competent medical evidence attributes the Veteran's hypertension to his active service or the one year period following service. 

The Board has also considered the Veteran's statements asserting a nexus between hypertension and his period of service, to include as a result of exposure to AO.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  In sum, the preponderance of the evidence weighs against a finding that the Veteran's hypertension developed in service, in the one year period following service, or is related to AO exposure. 

The Veteran has also raised the theory of entitlement to service connection on the basis of either being caused by or aggravated by his service-connected diabetes mellitus.  As noted above, the Veteran was afforded a VA examination in February 2008 to determine the etiology of his hypertension and its relationship, if any, to his period of service.  While the examiner initially indicated that there were no findings of secondary complications related to hypertension and that the Veteran did not have a non-diabetic condition aggravated by his diabetes; he subsequently stated that the Veteran's hypertension was aggravated to an unknown degree by diabetes as evidence by elevated blood pressure readings.  His opinion was based on a discussion of the medical principles regarding the relationship between his diabetes mellitus and hypertension and is found to be competent and highly probative.  

For a veteran to prevail in his/her claim it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  

The Veteran has currently been shown to have hypertension.  He has maintained that his hypertension is a result of his service-connected diabetes mellitus.  The VA examiner's opinion is at least in equipoise with regard to whether the Veteran's hypertension is aggravated by his service-connected diabetes mellitus.  The Board interprets the language in 38 C.F.R. § 3.310 referencing baseline levels of disability as potentially serving to bar compensation if such levels, as here have not been demonstrated.  However, this is deemed to be a rating issue and does not preclude the grant of secondary service connection here- it might however impact whether a compensable evaluation may be awarded.  That, however, is beyond of the scope of the Board's power of review in the instant case. 

Based upon the above, the evidence as to whether the Veteran's current hypertension is aggravated by his service-connected diabetes mellitus is at least in equipoise.  Therefore, resolving reasonable doubt in favor of the Veteran, service connection is warranted for hypertension as secondary to the service-connected diabetes mellitus.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a gastrointestinal disorder is denied.  

Service connection for hypertension, as secondary to service-connected diabetes mellitus, is granted. 


REMAND

As it relates to the claim of service connection for a blood disorder/hepatitis, the Board notes that the Veteran maintains that he currently has hepatitis which is related to his period of service.  In support of his claim, the Veteran submitted an August 1993 letter from the Louisiana Blood Center which informed the Veteran that he had been exposed to and had hepatitis B at some undetermined point in the past.  It was noted that there was no current evidence of infection.  

In March 2008, in response to a "Risk Factors for Hepatitis Questionnaire" form, the Veteran reported having used intravenous drugs on several occasions, including while hospitalized at the Army Hospital in either Ft. Gordon, GA or Ft. Lee, VA between 1964-65.  He also noted having engaged in high risk sexual activity to include while being stationed in Saigon, Vietnam in 1964-65, and having shared razor blades while in college and while in Vietnam.  To date, the Veteran has not been afforded a VA examination to determine the presence of a hepatitis/blood disorder, and, if found, its relationship, if any, to his period of service.  Based upon the above, a VA examination is warranted to determine the etiology of any blood disorder/hepatitis, if found, and its relationship, if any, to his period of service.  

As to the issue of service connection for a heart disorder/heart disease, the Board notes that in support of his claim, the Veteran submitted private treatment records which contained diagnoses of hypertensive cardiovascular disease.  At the time of the Veteran's February 2008 VA examination, the VA examiner indicated that based upon the results of an echocardiogram, the Veteran did not have evidence of hypertensive heart disease.  However, the examiner did note the presence of a heart murmur and physiologic mitral regurgitation.  The examiner also indicated that hypertension, for which service connection is now in effect, could lead to atherosclerosis and arteriosclerosis.  

As service connection for hypertension has now been granted and as there appears to be some discrepancy as to whether the Veteran currently has heart disease/disorder, he should be afforded an additional VA examination, preferably by a cardiologist, to determine the nature and etiology of any current heart disease/disorder, if found, and its relationship to his period of service or his service-connected hypertension/diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current blood disorder/hepatitis.  The claims folder and a copy of this remand must be made available to the examiner for review and the examiner must note such review in his/her report.  All indicated tests and studies should be performed and all findings must be reported in detail.  If any blood disorder/hepatitis is found, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current blood disorder/hepatitis, if found, had its onset in service or is otherwise related to the Veteran's period of service.  Complete detailed rationale must be provided for any opinion that is rendered. 

2.  Schedule the Veteran for a VA examination, preferably by a cardiologist, to determine the nature and etiology of any current heart disease/disorder.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder and a copy of this remand must be made available for review and such review must be noted by the examiner in the report.  If any heart disease/disorder is found, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the current heart disease/disorder, if found, had its onset in service or is otherwise related to the Veteran's period of service.  If not, is it at least as likely as not (50 percent probability or more) that any heart disease/disorder is caused or aggravated by (permanently worsened) by the Veteran's service-connected hypertension or diabetes mellitus.  Complete detailed rationale must be provided for any opinion that is rendered.

3.  Review the claims file.  If any development is incomplete, including if the examination reports do not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


